283 S.W.3d 311 (2009)
Melvin JACKSON, Plaintiff/Appellant,
v.
ROCKY RIDGE RANCH PROPERTY OWNERS' ASSOCIATION, 154 Homeowners' Association, and 154 Land Company, LLC, Defendants/Respondents.
No. ED 91984.
Missouri Court of Appeals, Eastern District, Southern Division.
May 26, 2009.
Carl Kinsky, Roberts & Kinsky, L.L.C., Ste. Genevieve, MO, for appellant.
Robert L. Duckels, Greensfelder, Hemker & Gale, P.C., St. Louis, MO, for respondents.
Before NANNETTE A. BAKER, C.J., KATHIANNE KNAUP CRANE, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
This is an appeal from the entry of summary judgment in defendants' favor. No error of law appears. ITT Commercial Finance v. Mid-Am. Marine, 854 S.W.2d 371, 376 (Mo. banc 1993).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).